DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 4/19/19 has been considered.
3.	The disclosure is objected to because of the following informalities:
In paragraph [0045] the description refers to “CNNhead” and “CNNtail” whereas 
Fig. 4 shows “CNNfront” and “CNNend”, respectively.  The terminology should be consistent between the description and drawings to avoid any ambiguity.
Appropriate correction is required.
4.	Claim 10 is objected to because of the following informalities:  
	At line 3 “focusing” should be --focus-- to improve clarity.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: intent reference module and trajectory planner module in claim 15. (Note structure is recited corresponding to the taillight recognition module.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frossard et al. (US 2019/0384994).
A.	As per claim 1, Frossard discloses:

extracting spatial features from a sequence of images of a real-world traffic scene during operation of an ego vehicle [0027, 0029-0030- determine spatial features of a region of interest]; 
selectively focusing a convolutional neural network (CNN) of a CNN-long short-term memory (CNN-LSTM) framework on a selected region of the sequence of images according to a spatial attention model for a vehicle taillight recognition task (Figs. 4, 5; [0029, 0034, 0080]); 
selecting, by an LSTM network of the CNN-LSTM framework, frames within the selected region of the sequence of images according to a temporal attention model for the vehicle taillight recognition task (Figs. 4, 5; [0032, 0034, 0080]);   
inferring, according to the selected frames within the selected region of the sequence of images, an intent of an ado vehicle according to a taillight state of the ado vehicle, as determined from the selected frames within the selected region (Figs. 4, 5; [0036-0038, 0088]); and
planning a trajectory of the ego vehicle according to the intent inferred from the ado vehicle (Fig. 5; [0039- planning safe maneuvers; 0090].
Frossard further discloses that the “ego” vehicle and “ado” vehicle may be fully, semi or non-autonomous [0026, 0039, 0046].

C.	As per claim 3, as above whereby Frossard further discloses focusing on a region of interest in the sequence of images [0029, 0071-0072].
D.	As per claim 5, as above whereby Frossard further discloses that the “ego” vehicle and “ado” vehicle may be fully, semi or non-autonomous [0026, 0039, 0046].
E.	As per claims 6 and 7, as above whereby the actions resulting from determining the intention based on the taillights includes performing safe operations to avoid collisions (i.e., trajectory determinations, changing lanes, decelerating, etc.) [0039].
F.	As per claims 8-14, as noted above for claims 1-7 whereby the functions may be embodied as executable code on a computer-readable medium [0006].
G.	As per claims 15-20, as noted above for claims 1-7 whereby the functions may be carried out by computing device(s) associated with a vehicle taillight recognition system [0006], including a convolutional LSTM (Fig. 4; [0080, 0083]).
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents provide background information and the general state of the art of vehicle taillight recognition.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661